
	

113 HR 4844 IH: Fountainhead Property Land Transfer Act
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4844
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Mullin introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To take certain property in McIntosh County, Oklahoma, into trust for the benefit of the Muscogee
			 (Creek) Nation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fountainhead Property Land Transfer Act.
		2.Transfer of land; land into trust
			(a)In generalImmediately after completion of the survey required under subsection (b), the receipt of
			 consideration and costs required under subsection (c), and satisfaction of
			 all terms specified by the Secretary and the Secretary of the Army under
			 subsection (d), administrative jurisdiction of the Property shall be
			 transferred from the Secretary of the Army to the Secretary, and the
			 Secretary shall take the Property into trust for the benefit of the tribe.
			(b)SurveyThe exact acreage and legal description of the Property shall be determined by a survey
			 satisfactory to the Secretary and the Secretary of the Army.
			(c)Consideration; costsThe tribe shall pay—
				(1)to the Secretary of the Army fair market value of the Property, as determined by the Secretary of
			 the Army; and
				(2)all costs and administrative expenses associated with the transfer of administrative jurisdiction
			 of the Property and taking the Property into trust pursuant to subsection
			 (a), including costs of the survey provided for in subsection (b) and any
			 environmental remediation.
				(d)Other terms and conditionsThe transfer of administrative jurisdiction of the Property and taking the Property into trust
			 shall be subject to such other terms and conditions as the Secretary and
			 the Secretary of the Army consider appropriate to protect the interests of
			 the United States, including reservation of flowage easements consistent
			 with the Acquisition Guide Line for Flowage Easement for the Lake Eufaula
			 project and other applicable policies for that project.
			(e)DefinitionsFor the purposes of this section:
				(1)PropertyThe term Property means, subject to valid existing rights, all right, title, and interest of the United States in
			 and to the approximately 18.33 acres of Federal land depicted as USACE on the map titled Muscogee (Creek) Nation Proposed Land Acquisition and dated May 23, 2014.
				(2)SecretaryThe term Secretary means the Secretary of the Interior.
				(3)TribeThe term tribe means the Muscogee (Creek) Nation.
				(f)Gaming prohibitionThe tribe may not conduct on any land taken into trust pursuant to this Act any gaming activities—
				(1)as a matter of claimed inherent authority; or
				(2)under any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and any
			 regulations promulgated by the Secretary or the National Indian Gaming
			 Commission pursuant to that Act.
				(g)Savings provisionNothing in this section shall be construed to affect or limit the application of, or any obligation
			 to comply with, any environmental law, including the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9601 et seq.).
			
